ROBINSON, J.
1. The rights of injured employes and the dependents of killed employes to participate in the states insurance fund are such, and such only, as are conferred by statutory law.
2. The provisions of the General Code relating to compensation of injured employes or the dependents of killed employes in force at the time the cause of action accrues are the measure of the right of such employes and dependents to participate in the state insurance fund.
3. The cause of action of an injured employe accrues at the time he receives an injury in the course of his employment.
4. The cause of action of a dependent of a killed employe accrues at the time the employe dies from an injury received in the course of his employment.
(Marshall, CJ., Day, Allen, Kinkade, Jones and Matthias, JJ., concur.)